EXHIBIT 10.2

 

SHILOH INDUSTRIES, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of                             
(the “Date of Grant”), by and between Shiloh Industries, Inc. a Delaware
corporation (the “Company”), and                              (“Participant”).

 

1. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s Amended and
Restated 1993 Key Employee Stock Incentive Plan (the “Plan”), the Company hereby
grants to Participant as of the Date of Grant the Option Right to purchase
             Common Shares (the “Optioned Shares”). The Option Right may be
exercised from time to time in accordance with the terms of this Agreement. The
price at which the Optioned Shares may be purchased pursuant to the Option Right
shall be $             per share subject to adjustment as hereinafter provided
(the “Option Price”). The Option Right is intended to be an “incentive stock
option” within the meaning of that term under Section 422 of the Code, or any
successor provision thereto. Except to the extent of the $100,000 limitation set
forth in Section 422(d) of the Code, the Option Right is intended to be an
“incentive stock option” within the meaning of that term under Section 422 of
the Code, or any successor provision thereto; this Agreement shall be construed
in a manner that will enable this Option Right to be so qualified. To the
extent, if any, that the $100,000 limitation set forth in Section 422(d) of the
Code is exceeded, the Option Right shall constitute two separate options with
the first option covering the number of Common Shares up to the $100,000
limitation intended to be an incentive stock option and the second option
covering any excess Common Shares intended to be a nonqualified stock option.

 

2. Term of Option Right. The term of the Option Right shall commence on the Date
of Grant and, unless earlier terminated in accordance with Section 6 hereof,
shall expire ten (10) years from the Date of Grant.

 

3. Right to Exercise. Subject to Section 6 hereof, except as otherwise provided
on Exhibit A attached hereto, the Option Right will be exercisable to the extent
of one-third (1/3) of the Optioned Shares covered by the Option Right after
Participant shall have been in the continuous employ of the Company or a
Subsidiary for one full year from the Date of Grant and to the extent of an
additional one third (1/3) thereof after each of the next two successive years
thereafter during which Participant shall have been in the continuous employ of
the Company or a Subsidiary. Notwithstanding the foregoing, in no event shall
Participant be entitled to acquire a fraction of one Optioned Share pursuant to
the Option Right. Participant shall be entitled to the privileges of ownership
with respect to Optioned Shares purchased and delivered to Participant upon the
exercise of all or part of the Option Right.



--------------------------------------------------------------------------------

4. Option Right Nontransferable. The Option Right granted hereby shall be
neither transferable nor assignable by Participant other than by will or by the
laws of descent and distribution and may be exercised, during the lifetime of
Participant, only by Participant, or in the event of his or her legal
incapacity, by his or her guardian or legal representative acting on behalf of
Participant in a fiduciary capacity under state law and court supervision.

 

5. Notice of Exercise; Payment. To the extent then exercisable, the Option Right
may be exercised by written notice to the Company stating the number of Optioned
Shares for which the Option Right is being exercised and the intended manner of
payment. Payment equal to the aggregate Option Price of the Optioned Shares for
which the Option Right is being exercised shall be tendered in full with the
notice of exercise to the Company in cash in the form of currency or check or
other cash equivalent acceptable to the Company. Participant may also tender the
Option Price by (a) the actual or constructive transfer to the Company of
nonforfeitable, nonrestricted Common Shares that have been owned by Participant
for (i) more than one year prior to the date of exercise and for more than two
years from the date on which the option was granted, if they were originally
acquired by Participant pursuant to the exercise of an incentive stock option,
within the meaning of Section 422 of the Code or (ii) more than six months prior
to the date of exercise, if they were originally acquired by Participant other
than pursuant to the exercise of an incentive stock option, or (b) by any
combination of the foregoing methods of payment, including a partial tender in
cash and a partial tender in nonforfeitable, nonrestricted Common Shares.
Nonforfeitable, nonrestricted Common Shares that are transferred by Participant
in payment of all or any part of the Option Price shall be valued on the basis
of their Market Value per Share on the date of transfer. The requirement of
payment in cash shall be deemed satisfied if Participant makes arrangements that
are satisfactory to the Company with a broker that is a member of the National
Association of Securities Dealers, Inc. to sell on the exercise date a
sufficient number of Optioned Shares that are being purchased pursuant to the
exercise, so that the net proceeds of the sale transaction will at least equal
the amount of the aggregate Option Price plus payment of any applicable
withholding taxes, and pursuant to which the broker undertakes to deliver to the
Company the amount of the aggregate Option Price plus payment of any applicable
withholding taxes on a date satisfactory to the Company, but not later than the
date on which the sale transaction will settle in the ordinary course of
business. As a further condition precedent to the exercise of the Option Right,
Participant shall comply with all regulations and requirements of any regulatory
authority having control of, or supervision over, the issuance of Common Shares
and in connection therewith shall execute any documents that the Board shall in
its sole discretion deem necessary or advisable. The date of Participant’s
written notice shall be the exercise date.

 

- 2 -



--------------------------------------------------------------------------------

6. Termination of Agreement. This Agreement and the Option Right granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:

 

(a) Ninety (90) days after (i) Participant’s retirement under a retirement plan
of the Company or any Subsidiary at the earliest voluntary retirement age
provided for therein or retirement at an earlier age with the consent of the
Board or (ii) the termination of Participant’s employment with the Company or a
Subsidiary under circumstances determined by the Board to be for the convenience
of the Company;

 

(b) One (1) year after Participant’s death or permanent disability if such death
or permanent disability occurs (i) while Participant is employed by the Company
or any Subsidiary or (ii) within the ninety (90) day period described in Section
6(a) hereof;

 

(c) Thirty (30) calendar days after Participant ceases to be an employee of the
Company and the Subsidiaries for any reason other than as described in Section
6(a) or 6(b) hereof; or

 

(d) Ten (10) years from the Date of Grant.

 

Notwithstanding the foregoing, in the event that Participant’s employment is
terminated for cause, this Agreement shall terminate at the time of such
termination notwithstanding any other provision of this Agreement and the Option
Right will cease to be exercisable to the extent exercisable as of such
termination and will not become exercisable after such termination. For purposes
of this provision, “cause” shall mean Participant shall have committed prior to
termination of employment any act that the Board determines to have been
intentionally committed and materially inimical to the interests of the Company
or any Subsidiary.

 

This Agreement shall not be exercisable for any number of Optioned Shares in
excess of the number of Optioned Shares for which this Agreement is then
exercisable, pursuant to Sections 3 and 7 hereof, on the date of Participant’s
termination of employment with the Company or a Subsidiary. For the purposes of
this Agreement, the continuous employment of Participant with the Company shall
not be deemed to have been interrupted, and Participant shall not be deemed to
have ceased to be an employee of the Company or a Subsidiary, by reason of the
transfer of his or her employment among the Company and the Subsidiaries or a
leave of absence approved by the Board.

 

7. Acceleration of Option Right. The Option Right granted hereby shall become
immediately exercisable in full in the event of a Change in Control. For
purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if:

 

(a) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Company, any

 

- 3 -



--------------------------------------------------------------------------------

Subsidiary, MTD Products Inc or any of its affiliates), should acquire direct or
indirect ownership of twenty percent (20%) or more of the combined voting power
of the then outstanding securities of the Company; provided, however, that for
purposes of this Section, any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company shall not constitute a
Change in Control;

 

(b) any of the following transactions is consummated:

 

  (i) any consolidation or merger of the Company in which the Company is not the
surviving corporation, other than (A) a merger of the Company in which the
holders of the Common Stock, immediately prior to the merger, have the same
proportionate ownership of the surviving corporation immediately after the
merger; or (B) a merger or consolidation of the Company with MTD Products Inc or
any of its affiliates; or

 

  (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company except for a sale, lease or exchange to MTD Products Inc or any of
its affiliates; or

 

(c) during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by the Company’s stockholders, of each new
director was approved by a vote of at least two-thirds (2/3) of the directors
then still in office who were directors at the beginning of the period.

 

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
Participant any right with respect to continuance of employment by the Company
or any Subsidiary, nor limit or affect in any manner the right of the Company or
any Subsidiary to terminate the employment or adjust the compensation of
Participant.

 

9. Taxes and Withholding. To the extent that the Company shall be required to
withhold any federal, state, local or foreign taxes in connection with the
exercise of the Option Right, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the exercise of the
Option Right that the Participant shall pay such taxes or make provisions that
are satisfactory to the Company for the payment thereof.

 

- 4 -



--------------------------------------------------------------------------------

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option Right shall
not be exercisable if the exercise thereof would result in a violation of any
such law.

 

11. Adjustments. The Board may make or provide for such adjustments in the
number of Optioned Shares covered by the Option Right, in the Option Price
applicable to the Option Right, and in the kind of shares covered thereby, as
the Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of Participant’s rights
that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization, or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin out, split-up, reorganization, partial or complete liquidation, or other
distribution of assets or issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. In the event of any such transaction or event, the Board, in
its discretion, may provide in substitution for the Option Right such
alternative consideration as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Option Right.

 

12. Availability of Common Shares. The Company shall at all times until the
termination of the Option Right reserve and keep available, either in its
treasury or out of its authorized but unissued Common Shares, the full number of
Optioned Shares deliverable upon the exercise of the Option Right.

 

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Participant
under this Agreement without Participant’s consent.

 

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the Option Right or its exercise.

 

- 5 -



--------------------------------------------------------------------------------

16. Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to, the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Participant, and the successors and assigns of the Company.

 

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

18. Notices. Any notice to the Company provided for herein shall be in writing
to the Company and any notice to Participant shall be addressed to Participant
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

 

19. Mandatory Notice of Disqualifying Disposition. Without limiting any other
provision hereof, Participant hereby agrees that if Participant disposes
(whether by sale, exchange, gift or otherwise) of any of the Optioned Shares
acquired pursuant to the exercise of an incentive stock option within two (2)
years of the Date of Grant or within one (1) year after the transfer of such
share or shares to Participant, Participant shall notify the Company of such
disposition in writing within thirty (30) days from the date of such
disposition. Such written notice shall state the principal terms of such
disposition and the type and amount of the consideration received for such share
or shares by Participant in connection therewith.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Participant has also executed this
Agreement in duplicate, as of the day and year first above written.

 

SHILOH INDUSTRIES, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

The undersigned Participant hereby acknowledges receipt of an executed original
of this Incentive Stock Option Agreement.

 

 

--------------------------------------------------------------------------------

Participant

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

 

Vesting Schedule:

 

The Option Right will be exercisable to the extent of one-third (1/3) of the
Optioned Shares covered by the Option Right after Participant shall have been in
the continuous employ of the Company or a Subsidiary for one full year from the
Date of Grant and to the extent of an additional one third (1/3) thereof after
each of the next two successive years thereafter during which Participant shall
have been in the continuous employ of the Company or a Subsidiary, unless
otherwise specified as follows:

 

- 8 -